DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 9: It is unclear if “a formation species” is the same as the one referred to in claim 1 from which claim 9 depends.

Allowable Subject Matter
Claims 1-8 and 10-20 are allowed.
Claim 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
MacGregor (US 2005/0150688) discloses a method comprising: 
generating at least one reaction product (¶ [0055, 0057, 0065]) in a drilling fluid after the drilling fluid has interacted with an electrical discharge (¶ [0040]) generated by an electrode (32, 46) of a drill bit of a pulse power drill string (Fig. 2) disposed in a borehole during drilling of the borehole formed in a subsurface formation (Fig. 3). MacGregor does not disclose logging of the reaction product and logging of at least one formation species.
Arps (US 2,700,897) teaches determining a chemical concentration of at least one reaction product (Col. 5, lines 14-41; Col. 7, lines 26-32; Claims 1, 8) in a drilling fluid after the drilling fluid has interacted with an electrical discharge (Col. 5, lines 14-41; Claims 1, 8); and 
determining a formation property (Col. 5, lines 14-41; Col. 7, lines 26-32; Claims 1, 8) of the subsurface formation based on the chemical concentration of the at least one reaction product (Col. 5, lines 14-4; Col. 7, lines 26-321; Claims 1, 8).
It would be obvious to one having ordinary skill in the art at the time of filing to combine the logging system of Arps with the invention of MacGregor since doing so would aid in determining formation and operation characteristics (Arps Col. 7, lines 50-59).
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.